WOLLMAN, Chief Justice
(dissenting).
I would hold that the decision of the Personnel Policy Board is not supported by substantial evidence. SDCL 1-26-19 would seem to contemplate that in contested cases the witnesses who testify at á hearing before the Board would be placed under oath. See Dail v. South Dakota Real Estate Comm'n S.D., 257 N.W.2d 709. This procedure was not followed in the instant case. Passing that irregularity, the testimony before the Board was so disjointed, interrupted, and inconclusive that I am unable to determine upon what basis the Board could have found support for its decision. Finally, some of the written exhibits defy deciphering. Certainly somewhere there must be extant the originals, or reasonably legible copies, of the documents that respondent introduced in support of his claim. It is asking too much to expect any reviewing tribunal to interpret that which it cannot read.